Citation Nr: 0025493	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
autoimmune hepatitis with cirrhosis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran military service consists entirely of reserve 
service with the United States Air Force.  He had active duty 
for training (ACDUTRA) from July 2 to October 2, 1979; 
October 5 to December 3, 1979; July 26 to August 9, 1980; May 
30 to June 13, 1981; for a day on December 5, 1981; June 15 
to June 19, 1982; May 7 to May 21, 1983; June 9 to June 23, 
1984; November 25 to December 10, 1984; June 14 to June 28, 
1986; June 5 to June 20, 1987; June 16 to July 1, 1988; July 
7 to July 22, 1989; December 1 to December 15, 1990; and from 
July 21 to August 4, 1990.  The veteran also had numerous 
periods of inactive duty training between June 1979 to March 
1992.

In a September 1993 rating action, the RO granted service 
connection for autoimmune hepatitis with cirrhosis, tinea 
versicolor, and hemorrhoids.  In a July 1994 rating action, 
the RO severed service connection for autoimmune hepatitis 
with cirrhosis and for tinea versicolor.  The RO determined 
that neither disorder was incurred nor aggravated during a 
period of active duty and that the grant of service 
connection for both disorders had been clearly and 
unmistakably erroneous; the grant of service connection for 
hemorrhoids was not severed.  The veteran was notified of the 
denial and of his appellate rights by a letter dated in 
August 1994, but he did not appeal that determination.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action, in which 
the RO determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
autoimmune hepatitis with cirrhosis and for tinea versicolor.  
The veteran perfected a timely appeal.  In September 1999, 
the RO determined that new and material evidence had been 
presented to reopen the claim for service connection for 
autoimmune hepatitis with cirrhosis, but denied the claim on 
the basis that it was not well grounded.

The Board notes, initially, that, notwithstanding the RO's 
determinations, it has characterized both issues on appeal as 
claims to reopen.  In Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court) held 
that the new and material evidence requirement is a material 
legal issue which the Board has a legal duty to address, 
regardless of the RO's actions.  .


REMAND

Although, as noted above, the RO considered, and the Board 
currently has jurisdiction over petitions to reopen claims 
for service connection, careful review of the file reveals 
that the record has raised an additional, related issue.

The veteran's military service consists entirely of reserves 
service.  In such a case, the governing laws and regulations 
authorize a grant of service connection only for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA), or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
1991); 38 C.F.R. § 3.6(a)(d) (1999).  

In the July 1994 rating action severing service connection 
for autoimmune hepatitis and for tinea versicolor, the RO 
noted that the evidence did not establish that either 
disorder was incurred during the veteran's period of active 
duty for training in 1979; this determination apparently was 
based on the only information (contained primarily in the 
veteran's service medical records) then before the RO.  
Significantly, however, in February 1995 (within one year of 
the July 1994 severance of service connection), the RO 
received from the National Personnel Records Center (NPRC) 
records verifying that the veteran, in fact, had various 
additional periods of active duty for training, delineated in 
the introduction, above.  Inexplicably, the RO did not 
reconsider its severance decision following receipt of such 
evidence.  Rather, the RO did not again consider the 
questions of service connection for autoimmune hepatitis and 
for tinea versicolor until after the veteran filed a claim a 
petition to reopen his claims in January 1999.  However, even 
in connection with the claim to reopen then (as reflected by 
the March 1999 Statement of the Case (SOC) and September 1999 
and January 2000 Supplemental Statements of the Case (SSOCs), 
there is no indication that the RO has considered this 
evidence.

Fundamentally, the case warrants a remand for consideration 
of evidence previously before, but apparently not considered 
by the RO, where, as here, there has been no waiver of RO 
consideration of that evidence by the veteran.  Additionally, 
moreover, on these facts, the Board finds that the record 
raises the questions of whether the severance of the prior 
grant of service connection for each of the conditions noted 
above was proper.  Because a determination that either or 
both severances of service connecton where, in fact, 
improper, could well render one or both of the claims to 
reopen moot, the Board finds that the questions of the 
propriety of the severances of service connection are 
inextricably intertwined with the issues currently on appeal; 
hence, a determination on the propriety of the severance 
issues must be made before the Board can properly entertain 
the issues currently on appeal.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  

Thus, to avoid any prejudice to the veteran, a remand for the 
RO to consider the questions of the propriety of the 
severance of the prior grants of service connection, in light 
of the additional evidence noted above, is warranted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
also should be given the opportunity to perfect an appeal on 
these issues.  

Accordingly, these matters are hereby remanded to the RO for 
the following action:

1.  The RO should adjudicate the issues 
concerning the propriety of severance of 
the prior grants of service connection 
for autoimmune hepatitis with cirrhosis 
and for tinea versicolor in light of the 
evidence of record in July 1994, as well 
as the documents verifying the veteran's 
periods of active duty service received 
from the NPRC in February 1995.  The RO 
should furnish him with notice of the 
decision and an explanation of his 
appellant rights.

2.  If not rendered moot, the RO should 
adjudicate the issues of whether new and 
material evidence has been presented to 
reopen claims for service connection for 
autoimmune hepatitis with cirrhosis 
and/or for tinea versicolor.  The RO must 
provide full reasons and bases for its 
determinations, addressing all matters 
and concerns raised in this remand.

3.  If the decision on either or both of 
the claims currently before the Board is 
adverse to the veteran, the RO must 
furnish to him and his representative a 
SSOC and afford them the appropriate 
opportunity to respond before the matter 
is returned to the Board for further 
appellate consideration.  

4.  The veteran and his representative 
are hereby reminded that a timely, 
perfected appeal must be filed to obtain 
appellate review of the questions 
concerning the propriety of the severance 
of the prior grants of service 
connection.  While the RO must afford 
them the appopriate time frame in which 
to perfect an appeal on these issues 
before returning the claims file to the 
Board (see 38 U.S.C.A. § 7105 (West 1991) 
and 38 C.F.R. § 20.302 (1999)), the 
veteran and his representative should do 
so as soon as possible to avoid any 
unnecessary delay associated with his 
appeal.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




